UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 701 Palomar Airport Road, Suite170, Carlsbad, California (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Securities registered pursuant to Section12(b)of the Act: NONE Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.00001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [_] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [_] NO [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [_]NO [_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [_]Accelerated filer [_]Non-accelerated filer [_](do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [_] NO [X] Approximate aggregate market value of the registrant’s common stock held by non-affiliates on November 30, 2010 was $40,376,945 based on a closing price of $0.10 as reported on the OTC Electronic Bulletin Board system.For purposes of this calculation, it has been assumed that all shares of the registrant's common stock held by directors, executive officers and shareholders beneficially owning five percent or more of the registrant's common stock are held by affiliates. The treatment of these persons as affiliates for purposes of this calculation is not conclusive as to whether such persons are, in fact, affiliates of the registrant. On August 12, 2011, 406,972,710 shares of common stock, par value $0.00001 per share were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents PART I 4 ITEM 1. Business 4 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 13 ITEM 2. Properties 13 ITEM 3. Legal Proceedings 13 ITEM 4. [Removed and Reserved] 14 PART II 14 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 8. Financial Statements and Supplementary Data 25 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 25 ITEM 9A. Controls and Procedures 25 ITEM 9B. Other Information 26 PART III 26 ITEM 10. Directors, Executive Officers and Corporate Governance 26 ITEM 11. Executive Compensation 29 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 32 ITEM 14. Principal Accountant Fees and Services 33 PART IV 34 ITEM 15. EXHIBITS, AND FINANCIAL STATEMENT SCHEDULES 34 SIGNATURES 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K, including all documents incorporated by reference herein, includes certain statements constituting “forward-looking” statements within the meaning of Section27A of the Securities Act, Section21E of the Exchange Act and the Private Securities Litigation Reform Act of 1995, including statements concerning our beliefs, plans, objectives, goals, expectations, anticipations, estimates, intentions, operations, future results and prospects, and we rely on the “safe harbor” provisions in those laws. We are including this statement for the express purpose of availing ourselves of the protections of such safe harbors with respect to all such forward-looking statements. The forward-looking statements in this report reflect our current views with respect to future events and financial performance.In this report, the words “anticipates,” “believes,” “expects,” “intends,” “future,” “estimates,” “may,” “could,” “should,” “would,” “will,” “shall,” “propose,” “continue,” “predict,” “plan” and similar expressions are generally intended to identify certain of the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.Any forward-looking statement is not a guarantee of future performance. These forward-looking statements are subject to certain risks and uncertainties, and actual results may differ materially from those in the forward-looking statements as a result of various factors, including, but not limited to those items shown under “Item 1A. Risk Factors.”You should read this report completely with the understanding that our actual results may differ materially from what we expect.Unless required by law, we undertake no obligation to publicly release the result of any revision of these forward-looking statements to reflect events or circumstances after the date they are made or to reflect the occurrence of unanticipated events. 3 PART I ITEM 1BUSINESS The Company Patriot Scientific Corporation (the “Company”, “PTSC”, “we”, “us”, or “our”) pursues two distinct technology enabled business strategies.First, through our joint venture, Phoenix Digital Solutions, LLC (“PDS”) we are an intellectual-property licensing company with several patents (described below) covering the design of microprocessor chips. Chips with our patented technology are used throughout the world in products ranging from computers and cameras to printers, automobiles and industrial devices.We pursue the commercialization of our patented microprocessor technologies through broad and open licensing and by litigating against those who may be infringing on our patents.Secondly, through our wholly-owned subsidiary Patriot Data Solutions Group, Inc. formerly known as Crossflo Systems, Inc. (“PDSG”), we provide data sharing and secure data solutions to address the critical data/information sharing needs of federal, state, and local public safety and law enforcement agencies. Our business address is 701 Palomar Airport Road, Suite170, Carlsbad, California 92011; our main telephone number is (760) 547-2700. Our internet website page is located at http://www.ptsc.com. All of our reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are available free of charge on our internet website.The information on, or that can be accessed through, our website is not part of this Annual Report. PTSC is a corporation organized under Delaware law on March24, 1992, and is the successor by merger to Patriot Financial Corporation, a Colorado corporation, incorporated on June10, 1987. In June 2005, we entered into a joint venture agreement with Technology Properties Limited, Inc. (“TPL”) to form PDS. During February 2007, we acquired the preferred stock of Holocom, Inc. formerly known as Scripps Secured Data, Inc. (“Holocom”) a company located in San Diego, California that develops and manufactures network-security hardware to government, military, and other high-security facilities.During May 2008, we acquired a minority ownership interest in Talis Data Systems, LLC (“Talis”), a Delaware LLC that produces multi-domain computer networking hardware.During the third quarter of fiscal 2010, Talis was dissolved.In September 2008, we acquired PDSG which engages in data-sharing services and products primarily in the public safety/government sector.During the fiscal year 2009, we acquired preferred shares of Avot Media, Inc. (“Avot”) an innovator of video transcoding and near real-time streaming to web-enabled mobile devices.During March 2010, Avot sold substantially all of its assets. PDSG is a segment of our business, and Holocom was a segment of our business until April 30, 2009.Refer to footnote 15 of our consolidated financial statements for more information regarding these segments. Our Technology General Background. Throughout our history, we have developed a number of innovative technologies for a variety of industries. We’re best known for our microprocessors, including the ShBoom, Ignite, and PSC-1000 families of chips, and for the Moore Microprocessor Patent (“MMP”) portfolio of intellectual property surrounding them. These chips and their underlying innovations were created through a combination of in-house development and acquired technology. 4 Industry Background. The global semiconductor (or silicon “chip”) market has many segments and categories. The best-known - and most profitable - of these is the microprocessor segment. Microprocessor chips are the “brains” of most electronic and electrical devices throughout the world. Although microprocessors are often closely associated with personal computers (“PCs”), PCs account for only about 2% of the microprocessor chips made and sold every year. The vast majority of microprocessors are used in everyday items like automobiles, digital cameras, cell phones, video game players, data networks, industrial flow-control valves, sensors, medical devices, weapons, home appliances, robots, security systems, televisions, and much more. These “embedded microprocessors” (so called because they’re embedded into another product) are far more ubiquitous than the chips inside personal computers. This is the market that our technology serves. Patent Description. Over the years we’ve developed a number of innovative technologies that have been embodied in our own products and, through licensing, into other companies’ products. Many of these patented technologies are available under the MMP portfolio. The MMP portfolio includes several U.S. patents as well as European and Japanese patents. Some highlights of the patent portfolio are: ● US 5,809,336 (the “’336 patent”).The ’336 patent covers an early and seminal approach to making microprocessor chips go faster. It allows the “core” of the microprocessor to run at a different speed (usually faster) than the rest of the chip. There are many advantages to this, including higher performance, lower power consumption, and simpler manufacturing. ● US 5,784,584 (the “’584 patent”).The ’584 patent covers an important method for a microprocessor chip to fetch multiple instructions at once. Like speed reading, multiple-instruction fetch allows a chip to get more done in less time - a valuable technique. ● US 6,598,148 (the “’148 patent). The ’148 patent describes on-chip oscillators (clocks) and covers multi-core and multi-processor implementations - important factors in today’s high-end microprocessor chips. Our Partners and Affiliates Phoenix Digital Solutions, LLC. On June7, 2005, we entered into a Master Agreement (the “Master Agreement”) with Technology Properties Limited, Inc. (“TPL”), and CharlesH. Moore, an individual (“Moore”). We, TPL and Moore were parties to certain lawsuits filed by us alleging infringement (the “Infringement Litigation”) of the seven U.S. patents issued dating back to 1989 on our microprocessor technology (the “Microprocessor Patents”) and a lawsuit also filed by us alleging claims for declaratory judgment for determination and correction of inventorship of the Microprocessor Patents (the “Inventorship Litigation”). The transactions described in the Master Agreement and related agreements (the “Transactions”) included the settlement or dismissal of the Inventorship Litigation. Pursuant to the Master Agreement we agreed with TPL and Moore as follows: ● We entered into a patent license agreement (the “Intel License”) with Intel Corporation (“Intel”) pursuant to which we licensed certain rights in the Microprocessor Patents to Intel. ● We entered into an Escrow Agreement along with TPL (the “Escrow Agreement”) pursuant to which the proceeds arising from the Intel License were allocated for the benefit of us and TPL. Pursuant to the Escrow Agreement, the proceeds were allocable equally to PTSC and TPL.Accordingly, when the initial capitalization obligations of PTSC and those of TPL with regard to PDS (defined below) were satisfied, and when our payment obligations and those of TPL with regard to the Rights Holders (defined below) were made, we received $6,672,349, and the remaining proceeds were allocated to or for the benefit of TPL. ● We caused certain of our respective interests in the Microprocessor Patents to be licensed to PDS, a limited liability company owned 50% by us and 50% by TPL. ● PDS engaged TPL to commercialize the Microprocessor Patents pursuant to a Commercialization Agreement among PDS, TPL and us (the “Commercialization Agreement”). 5 ● We paid $1,327,651 and TPL paid $1,000,000 to certain holders of rights in the Microprocessor Patents (“Rights Holders”) in exchange for the release of such Rights Holders in connection with the Transactions. ● We agreed with TPL and Moore to settle or cause to be dismissed all litigation involving the Microprocessor Patents, pursuant to a stipulated final judgment, including the Inventorship Litigation. ● We issued warrants to TPL which were exercised by TPL in September 2007, to acquire shares of our common stock, $0.00001 par value (“Common Stock”). 1,400,000 warrants were exercisable upon issue; 700,000 warrants became exercisable when our Common Stock traded at $0.50 per share; an additional 700,000 warrants became exercisable when our Common Stock traded at $0.75 per share; and an additional 700,000 warrants became exercisable when our Common Stock traded at $1.00 per share, all such vesting having been achieved as of the date of this filing. ● We agreed with TPL and Moore to indemnify each other for, among other things, any inaccuracy or misrepresentation in any representation or warranty contained in the Master Agreement, any breach of the Master Agreement, certain liabilities relating to the respective interests of each of us in the Microprocessor Patents and the Transactions, and certain tax liabilities. Pursuant to the Commercialization Agreement, PDS granted to TPL the exclusive right to grant licenses and sub-licenses of the Microprocessor Patents and to pursue claims against violators of the Microprocessor Patents, in each case, on behalf of PDS, us, TPL and Moore, and TPL agreed to use reasonable best efforts to commercialize the Microprocessor Patents in accordance with a mutually agreed business plan. Pursuant to the Commercialization Agreement, PDS agreed to a reimbursement policy with regard to TPL’s expenses incurred in connection with the commercialization of the Microprocessor Patents. All proceeds generated by TPL in connection with the commercialization of the Microprocessor Patents are paid directly to PDS.From the inception of the Commercialization Agreement to May 31, 2011, gross license revenues to PDS totaled $284,923,235. Pursuant to the Master Agreement, we and TPL have entered into the Limited Liability Company Operating Agreement of PDS (“LLC Agreement”). We and TPL each own 50% of the membership interests of PDS, and each have the right to appoint one member of the not to exceed three (3)member management committee. The two (2)current appointees are required to select a mutually acceptable third member of the management committee. Pursuant to the LLC Agreement, we and TPL must each contribute to the working capital of PDS (in addition to the Microprocessor Patent licenses described above), and at the discretion of PDS’ management committee we may be obligated to make future contributions in equal amounts in order to maintain a working capital fund. The LLC Agreement provides that PDS shall indemnify its members, managers, officers and employees, to the fullest extent permitted by applicable law, for any liabilities incurred as a result of their involvement with PDS, if the person seeking indemnification acted in good faith and in a manner reasonably believed to be in the best interest of PDS. In April 2010, we filed actions against TPL in San Diego County for default on their note receivable with us and in Santa Clara County for breach of the Commercialization Agreement.See Part 1, Item 3. “Legal Proceedings” in this Annual Report for more information. Holocom, Inc. (formerly known as Scripps Secured Data, Inc). On March 27, 2007, we entered into a revolving line of credit with Holocom, a company that manufactures products that protect information and data transmitted over secured networks. Previously, we maintained an unconsolidated equity investment in Holocom. We determined that the line of credit transaction caused us to become the primary beneficiary under the Financial Accounting Standards Board’s (“FASB”) authoritative guidance for consolidation of variable interest entities and as such we were required to consolidate variable interest entities for which we are deemed to be the primary beneficiary.On August 29, 2008 Holocom paid us $75,000, the remaining balance due on the line of credit and provided us notice effectively terminating the line of credit on August 29, 2008. During July 2008, Holocom obtained a credit facility for up to $300,000 from a third party, the credit facility term extended to May 1, 2009, and was guaranteed by us.As a result of our guarantee on the third party credit facility, we maintained a variable interest in Holocom.Upon expiration of the credit facility on May 1, 2009 we deconsolidated Holocom as we were no longer deemed to be the primary beneficiary. 6 Management has determined that the inability of Holocom to meet its business plan, raise capital, and the general economic environment are indicators of impairment on our investment.Accordingly, at May 31, 2010, we wrote-off our investment in the preferred stock of Holocom, amounting to a $435,182 write-off.We continue to hold 100% of the preferred stock in Holocom. Holocom was an operating segment of our business for the periods in which we were required to consolidate (March 27, 2007 through April 30, 2009). Talis Data Systems, LLC.On May 16, 2008 we acquired a 15.09% equity share in Talis, a company that produced multi-domaincomputer and network security products for sale to government, military, and enterprise customers. Talis developed and marketed PCs incorporating its Datagent security device, a patented, hardware based data security solution that avoided the vulnerability of software–based approaches. Throughout fiscal 2009 and during the first quarter of fiscal 2010, we increased our equity investment in Talis to 39.4% as a result of purchasing additional membership units offered by Talis, as well as acquiring membership units from minority members which included the acquisition of all Talis membership units previously held by Holocom. The acquisition of Talis membership units previously owned by Holocom was made for $100,000 in cash and a reduction on their outstanding line of credit of $219,000. The inability of Talis to meet its business plan, raise capital, and the general economic environment were indicators of impairment on our investment.Accordingly at August 31, 2009, management determined that our investment in Talis was impaired by approximately $680,000.During the third quarter of fiscal 2010 Talis was dissolved. Avot Media, Inc.Avot was an innovator of video transcoding and near real-time streaming to web-enabled mobile devices.During the quarter ended August 31, 2008, we invested an aggregate of $1,300,000, including conversion of a note receivable in the amount of $250,000, to obtain 14,444,444 shares of Series B preferred stock issued by Avot, representing 53.3% of the Series B preferred stock and 37.1% of all Avot’s preferred shares issued and outstanding.On March 12, 2009, we entered into a secured revolving loan note with Avot for $500,000.The note bore interest at a rate of 8% and was due December 12, 2009.During fiscal 2009 and 2010 we wrote-off our investment in Avot as management determined that our investment was impaired due to Avot’s inability to meet its business plan, to raise capital, and the general economic environment. During March 2010, Avot sold substantially all of its assets and we collected our $500,000 note. Licenses, Patents, Trade Secrets and Other Proprietary Rights We rely on a combination of patents, copyright and trademark laws, trade secrets, software security measures, license agreements and nondisclosure agreements to protect our proprietary technologies. Our policy is to seek the issuance of patents that we consider important to our business to protect inventions and technology that support our microprocessor technology and other lines of business. We have six unexpired U.S. patents issued dating back to 1989 on our microprocessor technology. We have one unexpired microprocessor technology patent issued in two European countries and one unexpired patent issued in Japan. These patents in the U.S and overseas are currently set to expire between 2012 and 2016.We may file additional applications under international treaties depending on an evaluation of the costs and anticipated benefits that may be obtained by expanding possible patent coverage. In addition to such factors as innovation, technological expertise and experienced personnel, we believe that a strong patent position is becoming increasingly important to compete effectively in the semiconductor industry. It may become necessary or desirable in the future for us to obtain patent and technology licenses from other companies relating to technology that may be employed in future products or processes. To date, we have not received notices of claimed infringement of patents based on our existing processes or products but, due to the nature of the industry, we may receive such claims in the future. We have one U.S. patent on our ground-penetrating radar technology, which is currently set to expire in 2011. No foreign application has been made. There are a large number of patents owned by others in the radar field generally and in the field of ground-penetrating radar specifically. Accordingly, although we are not aware of any possible infringement and have not received any notices of claimed infringement, we may receive such claims in the future. 7 In November, 2004, we filed a patent application for “Remote Power Charging of Electronic Devices”. During fiscal 2009, we finalized an agreement with NuPower Semiconductor whereby we became co-assignees of a total of seven U.S. patents (five of which had issued and two of which had notices of allowance) related to power management for microprocessor based systems.The agreement was effective until November 30, 2010.The assignment was final in fiscal 2010 with the United States Patent and Trademark Office (“USPTO”) following the final issuance of the remaining two patents.These patents are currently set to expire between 2026 and 2029. There can be no assurance that any patents will be issued from pending or future applications or that any patents that are issued will provide meaningful protection or other commercial advantages to us. Although we intend to protect our rights vigorously, there can be no assurance that these measures will be successful. We generally require all of our employees and consultants, including our management, to sign a non-disclosure and invention assignment agreement upon employment with us. Research and Development During fiscal years 2011 and 2010, we incurred $753,017 and $1,503,724, respectively, of research and development expenses related to PDSG technologies. Products and Services The following technologies comprise the PDSG family of products: Crossflo DataExchange® Our technology, Crossflo DataExchange® (“CDX”), was developed to exchange data between a customer’s application or database and an XML schema such as NIEM, Universal Core (U-CORE), CAP, GJXDM, or HL7. CDX can use any XML schema or even create a new schema specific to a customer’s needs. Whether the system is a source of data, a target for data, or both, it is “mapped” to the designated XML schema, and the subsequent exchange of data follows this common schema. This loosely coupled approach is easy to implement and maintain and can be accomplished with personnel who are not IT experts. Data exchange can begin in a matter of days or weeks, versus the months or even years that may be required using other solutions. Of particular significance is that this approach makes sharing data invisible to the end users by eliminating operational change and disturbance while utilizing existing infrastructure. CDX is accessed via a web-based interface used to define publications (sources) and subscriptions (targets), and includes a powerful data-transformation mapper. The mapper offers an intuitive "drag and drop" interface, a rich set of transformation objects, and the ability to connect to web services. It also possesses powerful features for exporting data in the appropriate form to be used immediately by other applications including Geospatial Information System (GIS) programs, intelligence analysis programs, emergency management applications, and case management systems. Further, CDX handles complex schema constructs with ease and supports federated, scheduled, and triggered message exchanges. CDX was designed and built using the latest standards-based technologies resulting in flexibility and cost savings. For example, because our software is written in JAVA/J2EE, it runs on virtually any platform and operating system. It incorporates Service Oriented Architecture and Web Services so it is easy to access and modify. CDX eliminates the need to make any changes to existing applications, procedures, and databases. Designed and developed in the US by US citizens with deep and targeted domain expertise, strong security measures have been integrated into the technology. Information exchanges utilizing CDX can easily be implemented in a staged manner in virtually any environment regardless of future technological or infrastructure unknowns, enabling quick and early wins to build confidence and momentum. CDX provides a rapidly deployable, scalable, effective, and affordable means to enable the immediate sharing, integration, and/or aggregation of appropriate data assets across virtually all enterprises, platforms, vendors, and locations. In addition, CDX is compatible with other middleware products and can be implemented using an existing customer-provided Enterprise Service Bus (ESB). 8 In March 2010 a re-architected version of CDX was completed (CDX 4). Significant additions include the CDX ExchangeBuilder, which is designed to generate National Information Exchange Model (NIEM) conforming Information Exchange Package Documents (IEPDs), significantly reducing the cost and time it takes to specify and deploy standards-based data exchanges. CDX 4 includes the CDX Portal, a secure, end-user interface designed for justice personnel. Built on the Global Federated Identity and Privilege Management (GFIPM) framework, the CDX Portal enables agencies to control and manage access to an exchange’s applications and data services. These data services can include federated queries of information residing in disparate data sources integrated by CDX, or services hosted by third party applications already owned by agencies. The Crossflo DataExchange® is a fully integrated suite of tools, but customers can decide if and when they wish to add individual modules, so an affordable solution can be configured for each client’s specific needs. This will enable agencies of different sizes, with different resources, to choose between a tool such as CDX ExchangeBuilder to design IEPDs, a CDX DataExchange base package for a standard exchange, or a CDX DataExchange enterprise solution to enable large scale exchanges incorporating CDX Portal and multiple data services. Sales and Marketing All of PDSG’s sales for the fiscal years ended May31, 2011 and 2010 were to domestic customers with the exception of one CDX hosting arrangement with a customer in Japan. PDSG markets its products and services to domestic federal, state, and local governmental agencies through direct contracts and via partnerships with prime contractors. All of our operating assets are located within the United States. While sales to certain geographic areas generally vary from year to year, we do not expect that changes in the geographic composition of sales will materially affect our operations. Dependence Upon Single Customers Ten percent (10%) or more of our consolidated license and service revenues were derived from sales to the following PDSG customers for the fiscal years ended May31 as follows: Customer A $ $ Customer B - $ Customer C $ - Customer D $ - As of May 31, 2011 and 2010, our backlog is $834,485 and $268,103, respectively, which consists of revenues from contracts executed with customers which have yet to be recognized as of the applicable fiscal years then ended. All of our equity in the earnings of affiliates for the years ended May 31, 2011 and 2010 was attributable to our unconsolidated affiliate, PDS, except for $21,707 in losses from our investment in Talis for the year ended May 31, 2010. Government Regulation and Environmental Compliance We believe our products are not subject to regulation by any federal, state or local agencies that would materially affect the manufacture, sale or use of our products, other than occupational health and safety laws and labor laws which are generally applicable to most companies. We do not know what sort of regulations of this type may be imposed in the future, but we do not anticipate any unusual difficulties in complying with governmental regulations which may be adopted in the future. We have not incurred any material costs associated with compliance with environmental laws and do not anticipate such laws will have any material effect on our future business. Employees At May 31, 2011, we have twelve employees. All employees are full time. We also engage consultants and part-time persons, as needed. 9 Our future success depends in significant part upon the continued services of our key technical and senior management personnel. The competition for highly qualified personnel is intense, and there can be no assurance that we will be able to retain our key managerial and technical employees or that we will be able to attract and retain additional highly qualified technical and managerial personnel in the future. None of our employees are represented by a labor union, and we consider our relations with our employees to be good. None of our employees are covered by key man life insurance policies. Available Information We file annual, quarterly and special reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). Materials filed with the SEC can be read and copied at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet web site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. Our filings are available to the public at the website maintained by the SEC, http://www.sec.gov. We also make available, free of charge, through our web site at www.ptsc.com, our reports on Forms 10-K, 10-Q, and 8-K, and amendments to those reports, as soon as reasonably practicable after they are filed with or furnished to the SEC.The information on, or that can be accessed through, our website is not part of this Annual Report. ITEM 1A.RISK FACTORS We urge you to carefully consider the following discussion of risks as well as other information contained in this Form 10-K. We believe the following to be our most significant risk factors as of the date this report is being filed. The risks and uncertainties described below are not the only ones we face. We Have Initiated Legal Proceedings Against Our Joint Venture Partner Which Could Adversely Affect Our Relationship With Them And Our Receipt Of Licensing Revenues. Under our joint venture arrangement with TPL, TPL is responsible for the licensing and enforcement of our microprocessor patent portfolio. In April 2010 we filed two actions against TPL (and with respect to one action, Alliacense, LLC) alleging breach of a $1 million promissory note issued to us by TPL and other causes of action.Because we are wholly dependent on TPL to securelicensing revenues with respect to our microprocessor patent portfolio, which revenues have represented substantially all of our income since June 2005, the commencement of these adversarial proceedings against TPL has had, and will likely continue to have, an adverse affect on our continued relationship with TPL and its ability to effectively negotiate licenses or enforce our rights with respect to our microprocessor patent portfolio, which in turn has adversely affected, and is likely to continue to adversely affect our revenues and financial condition. On January 19, 2011 upon receiving payment in full, we settled one of the actions regarding breach of the $1 million promissory note; however, the other action is still pending.On August 3, 2011, we announced that protracted discussions with TPL had not resulted in settlement and that we intend to pursue a resolution through litigation. We Have Reported Licensing Income In Prior Fiscal Years Which May Not Be Indicative Of Our Future Income. We have entered into license agreements through our joint venture with TPL and have reported licensing income as a result of this activity for the fiscal years 2006 to 2011. Because of the uncertain nature of the negotiations that lead to license revenues, pending litigation with companies which we allege have infringed on our patent portfolio, the possibility of legislative action regarding patent rights, potential adverse outcomes associated with the U. S. Patent and Trademark Office (“USPTO”) re-examinations, our litigation with TPL, the litigation initiated by an inventor of the microprocessor portfolio with TPL, and the possible effect of new judicial interpretations of patent laws, we may not receive revenues from such agreements in the future consistent with amounts received in the past, and we may not receive future revenues from license agreements at all. Our Joint Venture Is At Risk For Going Concern. PDS, our joint venture with TPL, has experienced significant declines in revenues while at the same time incurring significant legal costs associated with pending litigation with companies which we allege have infringed on our patent portfolio.Currently, there are no commitments by us or TPL to provide additional working capital to PDS.PDS has cash resources available to continue as a going concern at least through September 30, 2011. 10 We Are Dependent Upon A Joint Venture In Which Our Role Is Of A Passive Nature For Substantially All Of Our Income. In June 2005, we entered into a joint venture with TPL, pursuant to which TPL is responsible for the licensing and enforcement of our microprocessor patent portfolio. This joint venture has been the source of substantially all of our income since June 2005. Therefore, in light of the absence of significant revenue from other sources, we should be regarded as entirely dependent on the success or failure of the licensing and prosecution efforts of TPL on behalf of the joint venture, and the ability of TPL to obtain capital when necessary to fund its operations.In December 2009 and January 2010, we provided operational funding by loaning TPL $950,000 and $1,000,000, respectively.The $1,000,000 note which was due to be repaid by February 28, 2010 went into default; however, on January 19, 2011 we received $1,098, 903 consisting of principal and accrued interest in settlement of this note.On July 15, 2010, we received $1,003,095 from PDS for payment on the $950,000 note issued in December 2009 plus accrued interest. We do not anticipate making additional loans to TPL, and its ability to access liquidity from other sources is not certain. A Successful Challenge To Our Intellectual Property Rights Could Have A Significant And Adverse Effect On Us. A successful challenge to our ownership of our technology or the proprietary nature of our intellectual property could materially damage our business prospects. We rely on a combination of patents, trademarks, copyrights, trade secret laws, confidentiality procedures and licensing arrangements to protect our intellectual property rights. With respect to our core technologies, we currently have seven U.S. patents, one European patent, and one Japanese patent issued. Any issued patent may be challenged and invalidated. Patents may not be issued for any of our pending applications. Any claims allowed from existing or pending patents may not be of sufficient scope or strength to provide significant protection for our products. Patents may not be issued in all countries where our products can be sold so as to provide meaningful protection or any commercial advantage to us. Our competitors may also be able to design around our patents. Vigorous protection and pursuit of intellectual property rights or positions characterize the fiercely competitive semiconductor industry, which has resulted in significant and often protracted and expensive litigation. Therefore, our competitors and others may assert that our technologies or products infringe on their patents or proprietary rights. Persons we believe are infringing our patents are likely to vigorously defend their actions and assert that our patents are invalid. Problems with patents or other rights could result in significant costs, limit future license revenue, and impair or hinder our acquisition strategy. If infringement claims against us are deemed valid or if our infringement claims are successfully opposed, we may not be able to obtain appropriate licenses on acceptable terms or at all. Litigation could be costly and time-consuming but may be necessary to protect our future patent and/or technology license positions or to defend against infringement claims.From time to time parties have petitioned the USPTO to re-examine certain of our patents. An adverse decision in litigation or in the re-examination process could have a very significant and adverse effect on our business. We have been named as co-defendants in multiple lawsuits regarding the MMP Portfolio.See footnote 14 to our consolidated financial statements and Part I, Item 3. “Legal Proceedings” in this Report on Form 10-K for more information. Our Wholly-Owned Subsidiary Cannot Operate Without Our Continued Support. Since the acquisition of our wholly-owned subsidiary PDSG in September 2008, we have provided 100% of PDSG’s operational funding amounting to approximately $8,200,000 through May 31, 2011.After restructuring measures initiated in October 2009 and continued through 2010, PDSG continues to remain unable to generate sufficient revenues to support its operations and remains entirely dependent on our funding.Should a sale of PDSG occur, it may be on distressed terms with only minimal consideration realized. Disruptions In The Debt And Equity Markets Will Have An Adverse Affect On Our Ability To Obtain Funding. The debt and equity markets have been experiencing volatility and disruption for several years.These issues, along with significant write-offs in the financial services sector, the re-pricing of credit risk, and the current weak economic conditions have made, and will likely continue to make, it difficult to obtain funding.The cost of accessing the credit markets has increased as many lenders and institutional investors have increased interest rates, enacted tighter lending standards, and reduced or ceased to provide funding to borrowers.Adverse changes in the economy could limit our ability to obtain financing from debt or equity sources or could adversely affect the terms on which we may be able to obtain any such financing for our operating activities See Part II – Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations-Liquidity and Capital Resources-Liquidity.” in this report on Form 10-K for more information. 11 Unstable Market And Economic Conditions May Have Serious Adverse Consequences On Our Business. Our general business strategy may be adversely affected by the economic downturn and volatile business environment and continued unpredictable and unstable market conditions. A prolonged or profound economic downturn may result in adverse changes to our sales and pricing, which would harm our operating results. Failure to secure any necessary financing in a timely manner and on favorable terms could have a material adverse effect on our growth strategy, financial performance and stock price and could require us to delay or abandon development plans. There is also a possibility that our stock price may decline further, due in part to the volatility of the stock market and the general economic downturn. Changes In Our Relationships With Companies In Which We Hold Less Than A Majority Interest Could Change The Way We Account For Such Interests In The Future. For our investment accounted for under the equity method (PDS), we record as part of other income or expense our share of the increase or decrease in the equity of this company in which we have invested.Prior to the impairment, we accounted for our investment in Holocom on the cost basis.It is possible that, in the future, our relationships and/or our interests in or with this equity method investee and our cost basis investee could change. Such potential future changes could result in deconsolidation or consolidation of such entities, as the case may be, which could result in changes in our reported results. Exercise Of Options May Have A Substantial Dilutive Effect On Our Common Stock. If the current per share market price of our Common Stock at the time of exercise of any stock options is in excess of the various exercise prices of such securities, exercise of such securities would have a dilutive effect on our Common Stock. As of May 31, 2011, holders of our outstanding exercisable options would receive 2,792,612 shares of our Common Stock, absent any cashless exercise, at a weighted average exercise price of $0.34 per share. Any additional financing that we secure likely will require that we grant rights senior to those of our Common Stock which may result in substantial dilution of the existing ownership interests of our common stockholders. We May Issue Preferred Stock, And The Terms Of Such Preferred Stock May Reduce The Value Of Our Common Stock. We are authorized to issue up to a total of 5,000,000 shares of preferred stock in one or more series. Our Board of Directors may determine whether to issue shares of preferred stock without further action by holders of our Common Stock. If we issue shares of preferred stock, it could affect the rights or reduce the value of our Common Stock. In particular, specific rights granted to future holders of preferred stock could be used to restrict our ability to merge with or sell our assets to a third party. These terms may include voting rights, preferences as to dividends and liquidation, conversion and redemption rights, and sinking fund provisions. We continue to seek capital for our business, and this additional capital may be raised through the issuance of additional preferred stock. If A Large Number Of Our Shares Are Sold All At Once Or In Blocks, The Market Price Of Our Shares Would MostLikely Decline. Our shareholders are not restricted in the price at which they can sell their shares. Shares sold at a price below the current market price at which our Common Stock is trading may cause the market price of our Common Stock to decline. The Market For Our Stock Is Subject To Rules Relating To Low-Priced Stock (“Penny Stock”) Which May Limit Our Ability To Raise Capital. Our Common Stock is currently listed for trading in the OTCQB operated by OTC Markets, Inc. and is subject to the “penny stock rules” adopted pursuant to Section 15(g) of the Exchange Act. In general, the penny stock rules apply to non-NASDAQ or non-national stock exchange companies whose common stock trades at less than $5.00 per share or which have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). Such rules require, among other things, that brokers who trade “penny stock” on behalf of persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document, quote information, broker’s commission information and rights and remedies available to investors in penny stocks. Many brokers have decided not to trade “penny stock” because of the requirements of the penny stock rules, and as a result, the number of broker-dealers willing to act as market makers in such securities is limited. The “penny stock rules,” therefore, may have an adverse impact on the market for our Common Stock and may affect our ability to raise additional capital if we decide to do so. 12 Our Share Price Could Decline As A Result Of Short Sales. When an investor sells stock that he does not own, it is known as a short sale. The seller, anticipating that the price of the stock will go down, intends to buy stock to cover his sale at a later date. If the price of the stock goes down, the seller will profit to the extent of the difference between the price at which he originally sold it less his later purchase price. Short sales enable the seller to profit in a down market. Short sales could place significant downward pressure on the price of our Common Stock. Penny stocks which do not trade on an exchange, such as our Common Stock, are particularly susceptible to short sales. Our Future Success Depends In Significant Part Upon The Continued Services Of Our Key Senior Management. Our future success depends in significant part upon the continued services of our key senior management personnel. The competition for highly qualified personnel is intense, and we may not be able to retain our key managerial employees or attract and retain additional highly qualified technical and managerial personnel in the future. None of our employees are represented by a labor union, and we consider our relations with our employees to be good. None of our employees are covered by key man life insurance policies ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We currently lease 1,371 square feet of office space located at 701 Palomar Airport Road, Suite170, Carlsbad, California. The lease expires December 31, 2012. PDSG currently subleases offices located at 11260 El Camino Real, Suites 100 (3,676 square feet) and 102 (2,592 square feet), San Diego, California.These facilities are subleased through December 2011. The current floor space provides adequate and suitable facilities for all of our corporate functions. ITEM 3.LEGAL PROCEEDINGS Litigation Patent Litigation On February 8, 2008, we, TPL and Alliacense Ltd. were named as defendants in separate lawsuits filed in the United States District Court for the Northern District of California by HTC Corporation, and Acer, Inc., and affiliated entities of each of them. The Acer case seeks declaratory relief that its products do not infringe enforceable claims of the '336, ‘749, '148 patents and US 5,530,890 (the “890 patent”). The HTC case similarly seeks declaratory relief that its products do not infringe enforceable claims of those patents.We allege counterclaims for patent infringement of the '336, '749, '148 and '890 patents against Acer and HTC.On June 16, 2009, District Court Judge Jeremy Fogel stayed the HTC and Acer actions until September 18, 2009.The stay has been lifted and the cases are in the discovery and claims construction phase.A claims construction hearing is expected to be scheduled in late 2011. On December 1, 2008, we, TPL and Alliacense, Ltd. were named as defendants in a lawsuit filed in the United States District Court for the Northern District of California by Barco, N.V.The Barco case seeks declaratory relief that its products do not infringe enforceable claims of the '749 and '890 patents.We allege counterclaims for patent infringement of our '749, '890 and '336 patents.On June 22, 2009, Judge Fogel also stayed the Barco case until September 18, 2009.That stay has been lifted and the case is deemed related to the Acer and HTC cases.The case is now in the discovery and claims construction phase.Barco moved for Summary Judgment with respect to allegations that it has infringed on the '336 patent on grounds independent of claims construction.That Motion was denied on February25, 2011.A claims construction hearing is expected to be scheduled in late 2011. 13 Crossflo Systems, Inc. Litigation Under the terms of our Agreement and Plan of Merger (the "Merger Agreement") with Crossflo, and certain of its principal officers, an escrow account was established to hold back approximately 10% of the merger consideration payable to the shareholders of Crossflo (the "Escrow Merger Consideration").We contend that certain representations and warranties made by Crossflo and certain of its principal officers in the Merger Agreement were false when made, and were false as of the closing of the merger.We submitted a demand to the escrow agent on August 31, 2009 not to release the Escrow Merger Consideration to the Crossflo shareholders and to instead return it to us.A sufficient number of Crossflo shareholders have opposed our demand that the escrow consideration has not been released to either side. On August 31, 2009, we initiated an arbitration proceeding before the American Arbitration Association against the three Crossflo principal officers who were signatories to the Merger Agreement alleging they provided false representations and warranties in the Merger Agreement and alleging nondisclosure of information about Crossflo during the due diligence process leading up to the merger.Those three principal officers deny our claims and have filed counterclaims.The arbitration is scheduled to begin November 8, 2011. TPL Litigation On April 22, 2010, we filed an action against TPL and Alliacense LLC in Santa Clara Superior Court alleging claims for breach of contract, breach of fiduciary duty, aiding and abetting breach of fiduciary duty, and interference with contract, constructive fraud, for preliminary and permanent injunctions and for an accounting.The Action stemmed from TPL's notification of a license written in April 2010 which included a license of the MMP patents and other patent to use portfolios and technologies co-owned and potentially owned by TPL in the future.We objected to the amount of license consideration allocated to the MMP patent license as too low relative to the other license components. On April 26, 2010, the Court granted our application for a Temporary Restraining Order ("TRO") precluding TPL from executing any license of the MMP patents without providing us five business days' notice of the proposed MMP license and any other proposed license with the licensor, in order to allow us time to seek redress if we are dissatisfied by the proposed licenses.At that time, TPL filed motions to seal the file and to bar press releases commenting on the contents of the court file, and a motion to compel private arbitration of the dispute. TPL stipulated on August3, 2010 that the TRO already in place would become a Preliminary Injunction.On August12, 2010, the Court considered defendants’ request to seal the file indefinitely and to compel private arbitration of the dispute and denied both Motions.On September 30, 2010, the Court agreed to redaction of the court file at TPL’s request for commercially sensitive data such as dollar amounts of licenses, percentage allocation to MMP licenses and other such confidential data.TPL has appealed the denial of its Motion to Compel Arbitration which appeal stays the Superior Court proceeding.The appeal is in the briefing stage and expected to be decided in late 2011 or early 2012.If the Appeal is unsuccessful then the Superior Court action will be activated.If it is successful, some or all of the case would proceed to arbitration. ITEM 4. REMOVED AND RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our Common Stock is currently listed for trading in the OTCQB operated by OTC Markets, Inc. under the symbol PTSC.Prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. The market for our shares has been sporadic and at times very limited. 14 The following table sets forth the high and low closing bid quotations for our Common Stock for the fiscal years ended May31, 2011 and 2010. BID QUOTATIONS HIGH LOW Fiscal Year Ended May31, 2011 First Quarter Second Quarter Third Quarter Fourth Quarter HIGH LOW Fiscal Year Ended May31, 2010 First Quarter Second Quarter Third Quarter Fourth Quarter On August 12, 2011 the closing price of our stock was $0.06 and we had approximately 690 stockholders of record. Because most of our Common Stock is held by brokers and other institutions on behalf of stockholders, we are unable to estimate the total number of beneficial owners represented by these record holders. Dividend Policy On February 22, 2007, our Board of Directors adopted a semi-annual dividend payment policy, subject to determination by our Board of Directors in light of our financial condition, other possible applications of our available resources, and relevant business considerations.We paid no dividends during the fiscal years ended May 31, 2011 and 2010. Equity Compensation Plan Information Our stockholders previously approved each of our 2003 and 2006 Stock Option Plans. The following table sets forth certain information concerning aggregate stock options authorized for issuance under our 2003 and 2006 Stock Option Plans as of May31, 2011. For a narrative description of the material features of the plans, refer to footnote 12 of our consolidated financial statements. PlanCategory Number of securities to be issued upon exercise of outstanding options Weighted-average exercisepriceof outstanding options Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders $ The number of securities available for future issuance under our stock option plans is as follows at May 31, 2011: 2003 Stock Option Plan 3,473,404 shares, 2006 Stock Option Plan 7,230,000 shares. Recent Sale of Unregistered Securities None. 15 Issuer Purchases of Equity Securities On April 28, 2006 our Board of Directors authorized a stock repurchase program. We commenced the program in July 2006 and plan to repurchase outstanding shares of our Common Stock on the open market from time to time. We repurchased Common Stock during the fourth quarter of fiscal year 2011 using available cash resources as follows: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs March 1 - 31, 2011 - $ - - April 1 - 30, 2011 $ May 1 - 31, 2011 $ Total $ The repurchase plan has no maximum number of shares and is solely at the discretion of the Board of Directors. The repurchase plan has no set expiration date. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THIS ANNUAL REPORT ON FORM10-K CONTAINS FORWARD-LOOKING STATEMENTS CONCERNING FUTURE EVENTS AND PERFORMANCE OF OUR COMPANY. YOU SHOULD NOT RELY ON THESE FORWARD-LOOKING STATEMENTS, BECAUSE THEY ARE ONLY PREDICTIONS BASED ON OUR CURRENT EXPECTATIONS AND ASSUMPTIONS. MANY FACTORS COULD CAUSE OUR ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED IN THESE FORWARD-LOOKING STATEMENTS. YOU SHOULD REVIEW CAREFULLY THE RISK FACTORS IDENTIFIED IN THIS REPORT AS SET FORTH BELOW AND UNDER THE CAPTION “RISK FACTORS.” WE DISCLAIM ANY INTENT TO UPDATE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT ACTUAL EVENTS OR DEVELOPMENTS. Overview In June 2005, we entered into a series of agreements with TPL and others to facilitate the pursuit of unlicensed users of our intellectual property. We intend to continue our joint venture with TPL to pursue license agreements with unlicensed users of our technology. We believe that utilizing the option of working through TPL, as compared to creating and using our own licensing team for those activities, avoids a competitive devaluation of our principal assets and is a prudent way to achieve the desired results as we seek to obtain fair value from users of our intellectual property.In April 2010, we filed an action against TPL regarding TPL’s management of the MMP portfolio.On August 3, 2011 we issued a press release stating that we cannot come to a settlement with TPL in this matter and are pursuing litigation. During fiscal 2010 and through the date of this filing we and TPL each contributed $580,000 to fund the working capital of PDS.We expect the contributions to continue in the future due to the working capital demands of PDS.Additionally, we have loaned TPL an aggregate of $1,950,000, evidenced by a secured note in the principal amount of $950,000 and an unsecured note in the principal amount of $1,000,000 intended to cover its operating costs including the furtherance of licensing our MMP Portfolio of microprocessor patents.At February 28, 2010, we reserved $1,013,151 against the unsecured $1,000,000 note receivable which includes accrued interest.In April 2010, we filed suit against TPL for breach of contract regarding the $1,000,000 note non-payment.On July 15, 2010, we received $1,003,095 consisting of principal and accrued interest through July 15, 2010 on the $950,000 secured note.In January 2011, we settled the breach of contract action with respect to the $1,000,000 note and we received $1,098,903 consisting of principal and accrued interest on the unsecured note. On October 5, 2009, we announced a reorganization of PDSG and our management.On January 25, 2010, we sold the Iameter assets and during August 2010, we sold the Vigilys business line.As a result of our reorganization and PDSG’s continued inability to meet its business plan, we have incurred impairment charges for our intangibles and goodwill in the PDSG segment of our business.We continue to fund the day to day operating costs of PDSG while continuing to reduce expenses.Our merger and acquisition activities have ceased since our October 2009 reorganization. 16 Cash shortfalls and liquidity issues currently experienced by PDS and TPL, and continued negative cash flows incurred by PDSG, will have an adverse effect on our liquidity.Accordingly, we have and may continue to examine alternatives that could allow for the partnering or divestiture of PDSG.If successful, these measures may provide for a further reduction in expenses and cash use, or additionally in the event of divestiture, cash proceeds, although given the operational history of PDSG to date there can be no guarantee that a divestiture will result in the realization of material consideration.On July 28, 2011, PDSG announced new business initiatives including Software as a Service offerings aimed at providing alternative methods to drive new revenues. We are currently in litigation with TPL arising from the April 2010 actions filed for breach of the Commercialization Agreement.See Part 1, Item 3. “Legal Proceedings” as well as Part 1, Item 1A. “Risk Factors” in this Annual Report for more information. Critical Accounting Policies and Estimates Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and judgments that significantly affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Actual results could differ from those estimates, and such differences could affect the results of operations reported in future periods. We believe the following critical accounting policies affect our most significant estimates and judgments used in the preparation of our consolidated financial statements. 1.Revenue Recognition Revenue from technology license agreements is recognized at the time a contract is entered into, the license method is determined (paid-in-advance or on-going royalty), and the customer is provided with the licensed technology, if applicable. PDSG sells software and services to end users primarily through relationships with systems integrators and prime contractors.PDSG recognizes revenue in accordance with authoritative guidance for the software industry.PDSG’s revenue is derived primarily from the following sources: (i)software licensing, (ii)related professional services, and (iii) post contract customer support (“PCS”) agreements.PCS agreements typically include software updates, on a when and if available basis, telephone and Internet access to technical support personnel. Software updates provide customers with rights to unspecified software product upgrades and to maintenance releases and patches released during the term of the support period. PDSG’s contracts with customers, including systems integrators and prime contractors, are multiple element arrangements which contain professional services that are considered essential to the functionality of the other elements of the arrangement.PDSG accounts for revenue on these arrangements according to authoritative guidance for contract accounting. Under this guidance, PDSG recognizes revenue based on progress towards contract completion measured by actual hours incurred in relation to the estimate of total expected hours. PDSG measures these revenues by applying the contract-specific estimated percentage of completion to the total contract amount for software and professional services.PDSG routinely updates the estimates of future hours for agreements in process and reports any cumulative effects of such adjustments in current operations. PDSG immediately recognizes any loss expected on these contracts when it is projected that loss is probable. On June 1, 2010 we adopted new authoritative guidance on a prospective basis for revenue arrangements containing multiple deliverables.This guidance requires us to allocate PDSG’s revenues to all deliverables based on their relative selling price using a specific hierarchy.The hierarchy is as follows:vendor-specific objective evidence (“VSOE”), third-party evidence of selling price (“TPE”) or best estimate of selling price (“BESP”). When a sale involves multiple elements, PDSG allocates the entire fee from the arrangement to each respective element based on VSOE of fair value and recognizes revenue when each element’s revenue recognition criteria are met. VSOE of fair value for each element is established based on the price charged when the same element is sold separately.PDSG has established VSOE for its CDX software licenses and PCS based on historical stand-alone sales to third parties or from the stated renewal rates contained in the customer contracts.PCS is recognized on a straight-line basis over the support period. PDSG has not yet demonstrated VSOE for the professional services that are rendered in conjunction with its software license sales.In accordance with the hierarchy we attempt to establish the selling price of professional services using TPE.PDSG’s product contains significant differentiation such that the comparable pricing of products with similar functionality cannot be obtained.PDSG is typically not able to obtain TPE for professional services. When we are unable to establish selling prices using VSOE or TPE, we use BESP.The objective of BESP is to determine the price at which PDSG would transact a sale if professional services were sold on a stand-alone basis.BESP is generally used for offerings that are not typically sold on a stand-alone basis or for highly customized offerings which is the case with PDSG’s professional services deliverable. 17 Due to the fact that the majority of PDSG’s contracts require significant customization of software, we are recognizing revenue for the CDX software licenses and professional services over the customization period using contract accounting which reflects continuous release of control of the software to the customer. The adoption of this guidance did not have a material effect on our consolidated financial statements. 2.Assessment of Contingent Liabilities We are involved in various legal matters, disputes, and patent infringement claims which arise in the ordinary course of our business. We accrue for any estimated losses at the time when we can make a reliable estimate of such loss and it is probable that it has been incurred. By their very nature, contingencies are difficult to estimate. We continually evaluate information related to all contingencies to determine that the basis on which we have recorded our estimated exposure is appropriate. 3.Stock Options and Warrants We follow authoritative guidance which establishes standards for the accounting of transactions in which an entity exchanges its equity instruments for goods or services, primarily focusing on accounting for transactions where an entity obtains employee services in share-based payment transactions. We are required to measure the cost of employee services received in exchange for an award of equity instruments, including stock options, based on the grant-date fair value of the award and to recognize it as compensation expense over the period the employee is required to provide service in exchange for the award, usually the vesting period. Stock-based compensation expense recognized during the period is based on the grant date fair value of the portion of share-based payment awards ultimately expected to vest during the period. As stock-based compensation expense recognized in the consolidated statements of operations is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.Forfeiture rates are based on historical forfeiture experience and estimated future employee forfeitures. 4.Income Taxes We must assess the likelihood that we will be able to recover our deferred tax assets. If recovery is not likely, we must increase our provision for taxes by recording a valuation allowance against the deferred tax assets that we estimate will not ultimately be recoverable. Should there be a change in our ability to recover the deferred tax assets; the tax provision would increase in the period in which we determined that the recovery was not probable. We follow authoritative guidance to evaluate whether a valuation allowance should be established against our deferred tax assets based on the consideration of all available evidence using a “more likely than not” standard.In making such judgments, significant weight is given to evidence that can be objectively verified.We are assessing our deferred tax assets under more likely than not scenarios in which they may be realized through future income.Accordingly, our deferred tax assets may be subject to a valuation allowance in an upcoming fiscal period.We will continue to analyze the more likely than not standard each quarter, and if it is determined that a valuation allowance is necessary, it may have a material impact. During the quarter ended February 28, 2011, we determined that all of our deferred tax assets would not be realized in the future due to our continuing pre-tax and taxable losses.As a result of this determination we have placed a full valuation allowance against our deferred tax assets as of February 28, 2011 and increased our tax provision by approximately $8,107,000. We follow authoritative guidance to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes.This authoritative guidance prescribes a recognition threshold and measurement requirement for the financial statement recognition of a tax position that has been taken or is expected to be taken on a tax return and also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.Under this guidance we may only recognize tax positions that meet a “more likely than not” threshold. 18 We follow authoritative guidance to adjust our effective tax rate each quarter to be consistent with the estimated annual effective tax rate. We are also required to record the tax impact of certain discrete items, unusual or infrequently occurring, including changes in judgment about valuation allowances and effects of changes in tax laws or rates, in the interim period in which they occur. In addition, jurisdictions with a projected loss for the year or a year-to-date loss where no tax benefit can be recognized are excluded from the estimated annual effective tax rate. The impact of such an exclusion could result in a higher or lower effective tax rate during a particular quarter, based upon the mix and timing of actual earnings or losses versus annual projections. 5.Investments in Affiliated Companies We have a 50% interest in Phoenix Digital Solutions, LLC (“PDS”). We account for our investment using the equity method of accounting since the investment provides us the ability to exercise significant influence, but not control, over the investee. Significant influence is generally deemed to exist if we have an ownership interest in the voting stock of the investee of between 20% and 50%, although other factors, such as representation on the investee’s Board of Directors, are considered in determining whether the equity method of accounting is appropriate. Under the equity method of accounting, the investment, originally recorded at cost, is adjusted to recognize our share of net earnings or losses of the investee and is recognized in the consolidated statements of operations in the caption “Equity in earnings of affiliated companies.” and also is adjusted by contributions to and distributions from PDS. We had a 39.4% interest in Talis.Prior to the write-off of our investment in Talis during the quarter ended August 31, 2009, we were accounting for our investment using the equity method of accounting.Under the equity method of accounting, the investment, originally recorded at cost, was adjusted to recognize our share of net earnings or losses of the investee and was presented in the consolidated statements of operations in the caption “Equity in loss of affiliated companies” In December 2009, Talis was dissolved. We own 100% of the preferred stock of Holocom. During May 31, 2010 we wrote-off our investment in the preferred stock of Holocom amounting to approximately $435,000.Prior to impairment, this investment was accounted for at cost since we did not have the ability to exercise significant influence over the operating and financial policies of Holocom. We review our investments in these affiliated companies to determine whether events or changes in circumstances indicate that the carrying amounts may not be recoverable. The primary factors we consider in our determination are the financial condition, operating performance and near term prospects of the investees. If the decline in value is deemed to be other than temporary, we would recognize an impairment loss. 6.Business Combinations and Intangible Assets Including Goodwill We account for business combinations using the purchase method of accounting and accordingly, the assets and liabilities of the acquired entities are recorded at their estimated fair values at the acquisition date. Goodwill represents the excess of the purchase price over the fair value of net assets, including the amount assigned to identifiable intangible assets. Due to the time it takes to obtain pertinent information to finalize the acquired company’s balance sheet, it may be several quarters before we are able to finalize the initial fair value estimates. Accordingly, it is not uncommon for the initial estimates to be subsequently revised. The results of operations of acquired businesses are included in our consolidated financial statements from the acquisition date. Identifiable intangible assets with finite lives are amortized over their estimated useful lives on a straight line basis. Goodwill and intangible assets are tested for impairment on an annual basis, or sooner if an indicator of impairment occurs. RESULTS OF OPERATIONS Comparison of fiscal 2011 and 2010 19 Consolidated: May 31, 2011 May 31, 2010 Dollars % of Revenue Dollars % of Revenue Revenue: License and service revenue $ % $ 100.0% Cost of sales: License and service revenue % 21.0% Amortization of purchased intangibles % 97.0% Impairment of purchased intangibles - % -% Total cost of sales - % -% Gross loss $ ) - % $ ) -% PDSG Revenue consisting of software licenses and associated services relating to PDSG’s CDX product decreased from approximately $568,000 for the fiscal year ended May 31, 2010 to approximately $469,000 for the fiscal year ended May 31, 2011.The decrease of approximately $99,000 was primarily due to the fact that revenue agreements are one time contracts that vary in size and scope depending upon the requirements of the customer.Cost of sales includes the direct time of PDSG employees on each project. Included in cost of sales is approximately $253,000 and $551,000, respectively, of amortization expense on purchased intangible assets for each of the fiscal years ended May 31, 2011 and 2010. Management’s plan of restructuring on October 5, 2009 and the continuing inability of PDSG to meet its business plan were indicators of potential impairment on our intangible assets. Accordingly, during the fiscal years ended May 31, 2011 and 2010, management determined that intangibles were impaired by approximately $1,470,000 and $3,530,000, respectively. Consolidated: May 31, 2011 May 31, 2010 Research and development $ $ PDSG Research and development costs consist of PDSG’s payroll and related expenses for software engineers as well as outside contractors retained to assist in the development of PDSG’s software product.The primary decreases in research and development costs for the fiscal year ended May 31, 2011 as compared to 2010 were approximately $396,000 in outside contractor costs due to completion of CDX4 and approximately $338,000 in salaries and related costs due to management’s restructuring plan implemented in October of 2009.For the fiscal years ended May 31, 2011 and 2010, approximately $2,000 and $20,000, respectively, of share-based compensation was recorded in connection with vesting of employee stock options. Consolidated: May 31, 2011 May 31, 2010 Selling, general and administrative $ $ Segment Results: May 31, 2011 May 31, 2010 PDSG: Selling, general and administrative $ $ PTSC: Selling, general and administrative $ $ 20 PDSG Selling, general and administrative expenses decreased from approximately $2,715,000 for the fiscal year ended May 31, 2010 to approximately $1,163,000 for the fiscal year May 31, 2011, due to management’s restructuring plan to reduce expenses.Decreases consisted primarily of approximately $1,038,000 in salaries and related expenses and approximately $254,000 in marketing expenses.For fiscal years ended May 31, 2011 and 2010, approximately $18,000 and $49,000, respectively, of share-based compensation was recorded in connection with vesting of employee stock options. PTSC Selling, general and administrative expenses decreased from approximately $3,816,000 for the fiscal year ended May 31, 2010 to approximately $2,551,000 for the fiscal year ended May 31, 2011.The decrease consisted primarily of approximately $546,000 in payroll and related expenses due to management’s plan of restructuring implemented in October 2009, approximately $250,000 in consulting fees, approximately $155,000 in legal and accounting fees, and approximately $79,000 in public and investor relations expenses.For the fiscal year ended May 31, 2011 and 2010, approximately $56,000 and $153,000, respectively, of share-based compensation was recorded in connection with vesting of employee stock options. Consolidated Selling, general and administrative expenses decreased from approximately $6,531,000 for the fiscal year ended May 31, 2010 to approximately $3,713,000 for the fiscal year ended May 31, 2011 primarily due to management’s plan of restructuring implemented in October 2009. Consolidated: May 31, 2011 May 31, 2010 Impairment of goodwill $ $ PDSG Management’s plan of restructuring on October 5, 2009 and the continuing inability of PDSG to meet its business plan were indicators of potential impairment on our goodwill. Accordingly, during the fiscal years ended May 31, 2011 and 2010, management determined that goodwill was impaired by approximately $643,000 and $1,096,000, respectively. Consolidated: May 31, 2011 May 31, 2010 Operating loss $ ) $ ) Segment Results: May 31, 2011 May 31, 2010 PDSG: Operating loss $ ) $ ) PTSC: Operating loss $ ) $ ) PDSG Operating loss decreased from approximately $8,948,000 for the fiscal year ended May 31, 2010 to approximately $3,888,000 for the fiscal year ended May 31, 2011 primarily due to decreases in impairments of goodwill and intangibles in the current fiscal year as compared to the prior fiscal year and management’s plan of restructuring implemented in October 2009 which reduced salaries and related expenses. 21 PTSC Operating loss decreased from approximately $3,816,000 for the fiscal year ended May 31, 2010 to approximately $2,551,000 for the fiscal year ended May 31, 2011 primarily due to management’s plan of restructuring implemented in October 2009 which reduced salaries and related expenses. Consolidated: May 31, 2011 May 31, 2010 Other income (expense): Interest and other income $ $ Interest expense ) ) Gain on sale of Verras Medical, Inc. assets - Gain on sale of Vigilys business line - Recovery of (reserve for) loan losses ) Impairment of investment in affiliated company - ) Realized loss on sale of marketable securities ) - Equity in earnings of affiliated companies Total other income, net $ $ Segment Results: May 31, 2011 May 31, 2010 PDSG: Interest and other income $ $ Gain on sale of Verras Medical, Inc. assets - Gain on sale of Vigilys business line - Total other income, net $ $ PTSC: Interest and other income $ $ Interest expense ) ) Recovery of (reserve for) loan losses ) Impairment of investment in affiliated company - ) Realized loss on sale of marketable securities ) - Equity in earnings of affiliated companies Total other income, net $ $ Consolidated Our other income and expenses for the fiscal years ended May 31, 2011 and 2010 included equity in the earnings of PDS consisting of net income after expenses in the amount of approximately $600,000 and approximately $4,462,000, respectively.The decrease is due to PDS’ lack of license revenues and increased legal expenses in connection with the HTC, Acer, and Barco cases.Our investment in PDS is accounted for in accordance with the equity method of accounting for investments. During the fiscal year ended May 31, 2010, we recorded an impairment of our investment in Talis of approximately $680,000, an impairment of our investment in Avot of approximately $433,000 and we wrote-off our investment in Holocom of approximately $435,000.During the fiscal year May 31, 2011, we recorded a gain on the sale of the Vigilys business line of $60,000.During the fiscal year ended May 31, 2011, we realized a loss net of partial par value redemptions on our ARS of approximately $601,000 according to terms of our confidential settlement agreement with Deutsche Bank.During January 2011, we settled our note litigation with TPL and recovered our note receivable balance including principal and interest.Accordingly, we reversed our allowance for loan loss at the settlement date. Consolidated: May 31, 2011 May 31, 2010 Loss before income taxes $ ) $ ) 22 Segment Results: May 31, 2011 May 31, 2010 PDSG: Loss before income taxes $ ) $ ) PTSC: Loss before income taxes $ ) $ ) PDSG Loss before income taxes decreased from approximately $8,756,000 for the fiscal year ended May 31, 2010 to approximately $3,828,000 for the fiscal year ended May 31, 2011 primarily due to decreases in impairments of goodwill and intangibles in the current fiscal year as compared to the prior fiscal year and management’s plan of restructuring implemented in October 2009 which reduced salaries and related expenses. PTSC Loss before income taxes decreased from approximately $1,852,000 for fiscal year ended May 31, 2010 to approximately $1,450,000 for the fiscal year ended May 31, 2011 primarily due to management’s plan of restructuring implemented in October 2009 which primarily reduced salaries and related expenses. Provision (benefit) for income taxes During the fiscal year ended May 31, 2011, we recorded a provision for income taxes related to federal and California taxes of approximately $6,238,000 due to the full valuation allowance placed on our deferred tax assets during the quarter ended February 28, 2011.We determined that all of our deferred tax assets would not be realized in the future due to our continuing pre-tax and taxable losses.As a result of this determination we have placed a full valuation allowance against our deferred tax assets as of February 28, 2011 and increased our tax provision by approximately $8,107,000. During the fiscal year ended May 31, 2010, we recorded a benefit for income taxes of approximately $3,928,000 related to federal and California taxes. Net loss We recorded a net loss for the fiscal years ended May 31, 2011 and 2010 of $11,515,390 and $6,679,821, respectively. LIQUIDITY AND CAPITAL RESOURCES Liquidity Our cash and short-term marketable securities balances increased from approximately $10,352,000 as of May 31, 2010 to approximately $10,661,000 as of May 31, 2011. We also have a restricted cash balance amounting to approximately $21,000 as of May 31, 2011 and 2010. Total current assets decreased from approximately $13,417,000 as of May 31, 2010 to approximately $12,196,000 as of May 31, 2011. Total current liabilities amounted to approximately $942,000 and approximately $576,000 as of May 31, 2010 and May 31, 2011, respectively. The change in our current position as of May 31, 2011 as compared with May 31, 2010 results primarily from the collection of our note receivable issuance during the fiscal year ended May 31, 2011 and the valuation allowance placed on the current portion of our deferred tax assets during the current fiscal year ended May 31, 2011 . Current global economic conditions have resulted in increased volatility in the financial markets.The cost of accessing the credit markets has increased as many lenders and institutional investors have increased interest rates, enacted tighter lending standards, and reduced or ceased to provide funding to borrowers.Adverse changes in the economy could limit our ability to obtain financing from debt or equity sources or could adversely affect the terms on which we may be able to obtain any such financing.Currently, we have sufficient resources to fund our operations through at least the next twelve months assuming we do not fund any obligations to PDS. 23 Cash shortfalls currently experienced by PDS and TPL, and continued negative cash flows incurred by PDSG, will have an adverse effect on our liquidity.Accordingly, we have and may continue to examine alternatives that could allow for the partnering or divestiture of PDSG.If successful, these measures may provide for a further reduction in expenses and cash use, or additionally in the event of divestiture, cash proceeds, although given the operational history of PDSG to date there can be no guarantee that a divestiture will result in the realization of material consideration.With respect to PDS and TPL, we do not intend to fund any cash requirements of these entities. While our current liquid cash resources as of May 31, 2011, are expected to provide the funds necessary to support our operations through at least the next twelve months, the cash flows from our interest in PDS represents our primary significant source of cash generation.In the event of a continued decrease or interruption in MMP Portfolio licensing we will incur a significant reduction to our cash position as the revenues from our PDSG subsidiary are insufficient to cover the costs of their operations and the costs of Patriot Scientific Corporation as a whole.While our cash position has been enhanced as a result of our September 2010 auction rate securities settlement with Deutsche Bank, it is highly unlikely that we would be able to obtain any additional sources of financing to supplement our cash and short-term investment position of $10,660,674 at May 31, 2011. Cash Flows From Operating Activities Cash used in operating activities for the fiscal years ended May 31, 2011 and 2010 was approximately $4,321,000 and $7,317,000, respectively. The principal non-cash components of the current fiscal year were: deferred taxes of approximately $6,215,000 and impairment of intangibles and goodwill of approximately $2,113,000.These items were offset by: net loss of approximately $11,515,000, and recovery of loan loss of approximately $1,013,000. Decreases in our net income and equity in earnings of affiliates for the fiscal years ended May 31, 2011 and 2010 are primarily due to the decrease in our share of earnings in our affiliate PDS. Cash Flows From Investing Activities Cash provided by investing activities for the fiscal years ended May 31, 2011 and 2010 was approximately $5,698,000 and $11,674,000, respectively.Decreases were primarily due to decreases in distributions received from PDS.Cash used during the fiscal year ended May 31, 2011 included approximately $2,205,000 in purchases of certificates of deposit. Cash provided by investing activities during the current fiscal year consisted of approximately $4,961,000 which includes proceeds we received from Deutsche Bank in connection with our ARS settlement, approximately $808,000 in distributions from PDS and approximately $2,141,000 of repayments on our note receivable advances to TPL. Cash Flows From Financing Activities Cash used in financing activities for the fiscal years ended May 31, 2011 and 2010 was approximately $3,264,000 and $223,000, respectively.For the fiscal year ended May 31, 2011, cash of approximately $3,122,000 was used to repay our line of credit with Wedbush and cash of approximately $138,000 was used to repurchase shares of our common stock for treasury.For the fiscal year ended May 31, 2010 cash of approximately $234,000 was used to repurchase shares of our common stock for treasury. Capital Resources While our current liquid cash resources as of May 31, 2011, are expected to provide the funds necessary to support our operations through at least the next twelve months, the cash flows from our interest in PDS represents our primary significant source of cash generation.In the event of a continued decrease or interruption in MMP Portfolio licensing we will incur a significant reduction to our cash position as the revenues from our PDSG subsidiary are insufficient to cover the costs of their operations and the costs of Patriot Scientific Corporation as a whole.While our cash position has been enhanced as a result of our September 2010 auction rate securities settlement with Deutsche Bank, it is highly unlikely that we would be able to obtain any additional sources of financing to supplement our cash and short-term investment position of $10,660,674 at May 31, 2011. 24 RECENT ACCOUNTING PRONOUNCEMENTS In June 2009, the Financial Accounting Standards Board (“FASB”) revised the authoritative guidance for the consolidation of variable interest entities.The objective of this authoritative guidance is to improve financial reporting by enterprises involved with variable interest entities.The revised authoritative guidance is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009.We adopted this guidance on June 1, 2010 and the adoption had no impact on our consolidated financial statements. In July2009, the FASB revised the authoritative guidance relating to software revenue recognition to exclude all tangible products containing both software and non-software components that function together to deliver the product’s essential functionality. The revised authoritative guidance is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, and shall be applied on a prospective basis. Earlier application is permitted as of the beginning of an entity’s fiscal year provided it has not previously issued financial statements for any period within that year. We adopted this guidance on June 1, 2010, and the adoption had no impact on our consolidated financial statements. In September 2009, the FASB revised the authoritative guidance for revenue arrangements with multiple deliverables.This revised authoritative guidance requires companies to allocate revenue in arrangements involving multiple deliverables based on the estimated selling price of each deliverable, even though such deliverables are not sold separately either by the company itself or other vendors. This revised authoritative guidance eliminates the requirement that all undelivered elements must have objective and reliable evidence of fair value before a company can recognize the portion of the overall arrangement fee that is attributable to items that already have been delivered. As a result, the new guidance may allow some companies to recognize revenue on transactions that involve multiple deliverables earlier than under previous requirements. This revised authoritative guidance is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after December 15, 2009. Early adoption is permitted at the beginning of a company’s fiscal year. We adopted this guidance on June 1, 2010, and the adoption had no impact on our consolidated financial statements. In January 2010, the FASB issued guidance to amend the disclosure requirements related to fair value measurements. The guidance requires the disclosure of roll forward activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance will become effective for us with the reporting period beginning June1, 2011. Other than requiring additional disclosures, the adoption of this new guidance will not have a material impact on our consolidated financial statements. In May 2011, the FASB issued guidance to amend the accounting and disclosure requirements on fair value measurements.The new guidance limits the highest-and-best-use measure to nonfinancial assets, permits certain financial assets and liabilities with offsetting positions in market or counterparty credit risks to be measured at a net basis, and provides guidance on the applicability of premiums and discounts.Additionally, the new guidance expands the disclosures on Level 3 inputs by requiring quantitative disclosure of the unobservable inputs and assumptions, as well as description of the valuation processes and the sensitivity of the fair value to changes in unobservable inputs. The new guidance will be effective for us beginning March1, 2012.We do not anticipate adoption to have a material impact on our consolidated financial statements. In June 2011, the FASB issued guidance on presentation of comprehensive income.The new guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity.Instead, an entity will be required to present either a continuous statement of net income and other comprehensive income or in two separate but consecutive statements.The new guidance will be effective for us beginning June1, 2012 and will result in presentation changes only for our consolidated financial statements. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements and supplementary data required by this item are included in Part IV, Item 15 of this Report and begin on page F-1 with the index to consolidated financial statements. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Disclosure Controls and Procedures 25 Under the supervision and with the participation of our management, including our Interim Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined in Rule 13a-15(e) of the Exchange Act, as of the end of the period covered by this report. Based on this evaluation, our Interim Chief Executive Officer and Chief Financial Officer concluded that our disclosurecontrols and procedures were effective to provide reasonable assurance that information required to be disclosed by us in reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and is accumulated and communicated to our management, including our Interim Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosures. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f).Under the supervision and with the participation of our management, including our Interim Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting as of May 31, 2011 based on the criteria set forth in Internal Control— Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of May31, 2011. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our independent registered public accounting firm pursuant to the rules of the SEC that permit us to provide only management's report in this Annual Report. Changes in Internal Controls over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the fourth fiscal quarter ended May 31, 2011, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Inherent Limitations on Internal Control A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision making can be faulty, and that breakdowns can occur because of simple errors. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls is also based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. In addition, projections of any evaluation of effectiveness to future periods are subject to risks that controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. ITEM 9B.OTHER INFORMATION None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Director Qualifications – We believe that individuals who serve on our Board should possess the requisite education and experience to make a significant contribution to the Board and bring a range of skills, diverse perspectives and backgrounds to its deliberations; and should have the highest ethical standards, a strong sense of professionalism and dedication to serving the interests of our stockholders.The following are qualifications, experience and skills for Board members which are important to our business: 26 · Leadership Experience – We seek directors who demonstrate extraordinary leadership qualities.Strong leaders bring vision, diverse perspectives, and broad business insight to the company.They demonstrate practical management experience, skills for managing change, and knowledge of industries, geographies and risk management strategies relevant to the company. · Finance Experience – We believe that all directors should possess an understanding of finance and related reporting processes.We also seek directors who qualify as “audit committee financial experts” as defined in rules of the Securities and Exchange Commission for service on the Audit Committee. · Industry Experience – We seek directors who have relevant industry experience including: existing and new technologies, new or expanding businesses and a deep understanding of the company’s business environments. The following table and biographical summaries set forth information, including principal occupation, business experience, other directorships and director qualifications concerning the members of our Board of Directors and our executive officer as of May 31, 2011. There is no blood or other familial relationship between or among our directors or executive officer.At our annual shareholder meeting in January 2011, we reduced our board seats to three as Helmut Falk Jr., Donald Schrock and Dharmesh Mistry were not re-elected to our board. NAME AGE POSITION and TERM Carlton M. Johnson, Jr. 51 Director (since August 2001) Gloria H. Felcyn 64 Director (since October 2002) Clifford L. Flowers 53 Chief Financial Officer/Secretary (since September 17, 2007) Interim CEO (since October 5, 2009) Director (since January 19, 2011) CARLTON M. JOHNSON, JR. Carlton Johnson has served as a director of the Company since 2001, and is Chairman of the Executive Committee of the Board of Directors. Mr. Johnson is in-house legal counsel for Roswell Capital Partners, LLC, a position he has held since June 1996. Mr. Johnson has been admitted to the practice of law in Alabama since 1986, Florida since 1982 and Georgia since 1997. He has been a shareholder in the Pensacola, Florida AV- rated law firm of Smith, Sauer, DeMaria Johnson and was President-Elect of the 500 member Escambia-Santa Rosa Bar Association. He also served on the Florida Bar Young Lawyers Division Board of Governors. Mr. Johnson earned a degree in History/Political Science at Auburn University and Juris Doctor at Samford University - Cumberland School of Law. Since 1999, Mr. Johnson has served on the board of directors of Peregrine Pharmaceuticals, Inc., a publicly held emerging bio-tech company.Mr. Johnson serves as chairman of Peregrine’s audit committee and is a member of Peregrine’s compensation and nominating committees. Since May 2009, Mr. Johnson has served on the board of directors of CryoPort, Inc. a publicly held company providing cost-efficient frozen shipping to biopharmaceutical and biotechnology industries.Mr. Johnson serves as chairman of CryoPort’s compensation committee and as a member of its audit committee and nomination and governance committee.Since November 2009, Mr. Johnson has served on the board of directors of ECOtality, Inc. a leader in clean electric transportation and storage technologies.Mr. Johnson serves on the audit committee and compensation committee of ECOtality. The Board of Directors concluded that Mr. Johnson should serve as a director in light of the extensive public company finance and corporate governance experience that he has obtained through serving on the boards and audit committees of Peregrine Pharmaceuticals, Inc., CryoPort, Inc., and ECOtality, Inc. GLORIA H. FELCYN.Gloria Felcyn has served as a director of the Company since October, 2002 and is the Chairman of the Audit Committee of the Board of Directors.Since 1982, Ms. Felcyn has been the principal in her own certified public accounting firm, during which time she represented Helmut Falk Sr. and nanoTronics, along with other major individual and corporate clients in Silicon Valley.Following Mr. Falk’s death, Ms. Felcyn represented his estate and family trust as Executrix and Trustee of the Falk Estate and The Falk Trust.Prior to establishing her firm, Ms. Felcyn worked for the national accounting firm of Hurdman and Cranston from 1969 through 1970 and Price Waterhouse & Co. in San Francisco and New York City from 1970 through 1976, during which period, she represented major Fortune 500 companies. Subsequent to that, Ms. Felcyn worked in the field of international tax planning with a major real estate syndication company in Los Angeles until 1982 when she decided to start her own practice in Northern California.A major portion of Ms. Felcyn’s current practice is “Forensic Accounting”, which involves valuation of business entities and investigation of assets. Ms. Felcyn has published tax articles for “The Tax Advisor” and co-authored a book published in 1982, “International Tax Planning”.Ms. Felcyn has a degree in Business Economics from Trinity University and is a member of the American Institute of CPA’s. 27 The Board of Directors concluded that Ms. Felcyn should serve as a director and the chairperson of the Audit Committee in light of the extensive financial and accounting experience that she has obtained over her career. CLIFFORD L. FLOWERS. Cliff Flowers became our Chief Financial Officer and Secretary on September 17, 2007.On October 5, 2009 Mr. Flowers was named Interim CEO and was elected a director of the Company on January 19, 2011.From May 2007 to September 17, 2007, Mr. Flowers was the interim CFO for BakBone Software Inc., working as a consultant on behalf of Resources Global Professionals, Inc.From June 2004 through December 2006, Mr. Flowers was the senior vice president of finance and operations and CFO for Financial Profiles, Inc. a developer and marketer of software for the financial planning industry.Prior to joining Financial Profiles, Mr. Flowers served as CFO of Xifin, Inc., a provider of hosted software services to the commercial laboratory marketplace.Prior to Xifin, Mr. Flowers served for nine years in positions of increasing responsibility at Previo, Inc., a developer and marketer of various PC and server-based products, including back up and business continuity offerings.As CFO of Previo, Mr. Flowers’ global responsibilities included all financial operations and legal affairs.He earlier served as an audit manager with Price Waterhouse, LLP.Mr. Flowers is a graduate of San Diego State University with a B.S. summa cum laude in Business Administration with an emphasis in accounting. The Board of Directors concluded that Mr. Flowers should serve as a director due to his leadership and financial experience combined with the perspective and experience he brings as our current Chief Financial Officer and interim Chief Executive Officer. Board Leadership Structure Our bylaws provide that the Chairman of the Board shall preside over all meetings of the Board of Directors.Our bylaws also state that the Chairman of the Board shall serve as the Chief Executive Officer unless determined otherwise by our Board.Since October 5, 2009 our Chief Financial Officer has served as our interim CEO and our Board has not appointed a Chairman of the Board.On January 19, 2011, our Chief Financial Officer who also serves as our interim CEO was elected to the Board of Directors.During meetings of our Board of Directors, Mr. Johnson, an independent director, serves as Chairman of the Board. Our independent directors meet in executive sessions without management present to evaluate whether management is performing its responsibilities in a manner consistent with the direction of the Board.Additionally, all Board committee members are independent directors.The committee chairs have authority to hold executive sessions without management present.The Board has determined that its current structure is in the best interests of the Company and its stockholders.We believe the independent nature of the Audit Committee and the Compensation Committee as well as the practice of the independent directors regularly meeting in executive session without Mr. Flowers present ensures that the Board maintains a level of independent oversight of management that is appropriate for the Company. Board Risk Oversight Our Board oversees and maintains our governance and compliance processes and procedures to promote the conduct of our business in accordance with applicable laws and regulations and with the highest standards of responsibility, ethics and integrity.As part of its oversight responsibility, our Board is responsible for the oversight of risks facing the Company and seeks to provide guidance with respect to the management and mitigation of those risks.Our board also delegates specific areas of risk to the Audit Committee which is responsible for the oversight of risk policies and processes relating to our financial statements and financial reporting processes.The Audit Committee reviews and discusses with management and the independent auditors significant risks and exposures to the company and steps management has taken or plans to take to minimize or manage such risks.The Audit Committee meets in executive session with our Chief Financial Officer and our independent auditor at each regular meeting of the Audit Committee. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, executive officers and persons who beneficially own 10% or more of a class of securities registered under Section 12 of the Exchange Act to file reports of beneficial ownership and changes in beneficial ownership with SEC. Directors, executive officers and greater than 10% stockholders are required by the rules and regulations of the SEC to furnish us with copies of all reports filed by them in compliance with Section 16(a). Based solely on our review of the copies of such forms received by us, or written representations from reporting persons, we believe that our insiders complied with all applicable Section16(a) filing requirements during fiscal year 2011. 28 Code of Ethics We have adopted a Code of Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions.Our Code of Ethics is available on our website at www.ptsc.com under the link “Investors” and “Management Team”. Audit Committee We have an audit committee established in accordance with Section 3(a)(58)(A) of the Exchange Act, currently comprised of: Gloria H. Felcyn (Committee Chair) and Carlton M. Johnson, Jr. Each member of our Audit Committee (the “Audit Committee”) is independent as defined under the applicable rules of the SEC and NASDAQ Stock Market LLC (“NASDAQ”) listing standards.The Board of Directors has determined that Gloria H. Felcyn, who serves on the Audit Committee, is an “audit committee financial expert” as defined in applicable SEC rules. Director Legal Proceedings During the past ten years, no director, executive officer or nominee for our Board of Directors has been involved in any legal proceedings that are material to an evaluation of their ability or integrity to become our director or executive officer. ITEM 11.EXECUTIVE COMPENSATION The following table summarizes the compensation of the named executive officers for the fiscal years ended May31, 2011 and 2010.For fiscal 2011, the named executive officers are our Chief Executive Officer and our Chief Financial Officer.For fiscal 2010, the named executive officers are our Chief Executive Officer, Chief Financial Officer and Vice President of Business Development. Summary Compensation Table For Fiscal Years Ended May 31, 2011 and 2010 Name and Principal Position Year Salary ($) Bonus ($) Option Awards ($)(1) All Other Compensation ($) (2) Total Compensation ($) Frederick C. Goerner, CEO(a) $ $ - $ - $ $ Clifford L. Flowers, Interim - CEO and CFO Clifford L. Flowers, Interim - CEO and CFO Paul R. Bibeau, - - V.P. Business Development 1. Represents the aggregate grant date fair value of grants awarded in fiscal 2011 and 2010 computed in accordance with authoritative guidance issued by the Financial Accounting Standards Board.For the fiscal year ended May 31, 2010, Mr. Goerner forfeited 2,000,000 options due to vesting criteria not being met upon our October 5, 2009 restructuring. 2. See the All Other Compensation Table below for details of the total amounts represented. 3. Mr. Flowers was paid a $62,500 discretionary bonus in July 2009 per his employment contract.At May 31, 2010 $145,875 was accrued for his interim CEO bonus which was paid to him in fiscal 2011. (a) Mr. Goerner served as CEO until October 5, 2009.Mr. Flowers is currently serving as Interim CEO. 29 All Other Compensation Table For Fiscal Years Ended May 31, 2011 and 2010 Name and Principal Position Year Vacation Payout On Termination ($) 401(k) Company Match ($) Severance ($) (1) Other ($) (2) Total ($) Frederick C. Goerner, CEO $ Clifford L. Flowers, Interim - - - CEO and CFO Clifford L. Flowers, Interim - - - CEO and CFO Paul R. Bibeau, - V.P. Business Development 1. Severance for both Mr. Goerner and Mr. Bibeau was paid entirely in fiscal 2010. 2. Consists of $3,500 in outplacement services and $8,613 in health and dental insurance premium reimbursement payments to Mr. Goerner in connection with his Separation Agreement. The following table shows the number of shares covered by exercisable and un-exercisable options held by our named executive officers as of May 31, 2011. Outstanding Equity Awards As of May 31, 2011 Name Number of Securities Underlying Options (#)Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price($) Option Expiration Date Clifford L. Flowers - 9/17/2012 - 6/3/2015 1. On October 5, 2009, in connection with Mr. Flowers’ appointment as Interim CEO, the Compensation Committee authorized his unvested options to immediately vest. Employment Contracts In connection with Mr.Flowers’ appointment as Chief Financial Officer on September17, 2007, we entered into an Employment Agreement (the “Flowers Agreement”) with Mr.Flowers for an initial 120-day term if not terminated pursuant to the Flowers Agreement, with an extension period of one year and on a day-to-day basis thereafter.Pursuant to the Flowers Agreement, Mr.Flowers’ initial base salary was $225,000 per year and he is eligible to receive an annual merit bonus of up to 50% of his base salary, as determined in the sole discretion of the Board of Directors.Effective October 1, 2008 and October 5, 2009, Mr. Flowers’ base salary was increased to $231,750 and $291,750, respectively.Also pursuant to the Flowers Agreement and on the date of the Flowers Agreement, Mr.Flowers received a grant of non-qualified stock options to purchase 150,000 shares of our Common Stock and a grant of non-qualified stock options to purchase 600,000 shares of our Common Stock.Mr. Flowers’ right to exercise the foregoing stock options became fully vested on October 9, 2009, in connection with his appointment as Interim CEO.The Flowers Agreement also provides for Mr.Flowers to receive customary employee benefits, including health, life and disability insurance. 30 Pursuant to the Flowers Agreement,if Mr.Flowers is terminated without cause or resigns with good reason any time after two years of continuous employment, he is entitled to receive an amount equal to 12 months of his annual base salary.Mr.Flowers is also entitled to certain payments upon a change of control of the Company if the surviving corporation does not retain him.All such payments are conditional upon the execution of a general release. We had an employment agreement with Mr. Goerner.Under terms his Separation Agreement, Mr. Goerner was paid outplacement assistance of $3,500 and a severance payment of $145,833.The severance payment was paid in bi-weekly installments over a seven month period that ended May 2010.We also reimbursed Mr. Goerner for a portion of his health and dental insurance premiums totaling $8,613 during the seven month period ended May 2010 according to provisions in his Separation Agreement. Director Compensation As described more fully below, this table summarizes the annual cash compensation for our non-employee directors during the fiscal year ended May 31, 2011. Director Compensation For Fiscal Year Ended May 31, 2011 Name Fees Earned or Paid in Cash Option Awards All Other Compensation Total Compensation Carlton M. Johnson, Jr. $ $ $ Gloria H. Felcyn Helmut Falk, Jr. - Donald E. Schrock - Dharmesh Mistry - 1. Consists of $28,800 board fee, $36,000 Phoenix Digital Solutions, LLC management committee fee, $28,800 Compensation Committee Chair fee and $28,800 Executive Committee Chair fee. 2. Consists of $28,800 board fee and $67,200 Audit Committee Chair fee. 3. Mr. Falk was paid board fees through January 2011.Mr. Falk was not nominated to be reelected at our annual meeting of stockholders in January 2011. 4. Consists of $19,200 board fee and $19,200 Corporate Development, M & A Committee Chair fee through January 2011.Mr. Schrock was not nominated to be reelected at our annual meeting of stockholders in January 2011. 5. Consists of $24,000 board fee and $32,000 Technology Committee Chair fee through January 2011.Mr. Mistry was not nominated to be reelected at our annual meeting of stockholders in January 2011. At May 31, 2011, the aggregate number of options outstanding was:Mr. Johnson – 450,000 shares and Ms. Felcyn – 450,000 shares. Directors who are not our employees are compensated for their service as a director as shown in the table below: 31 Schedule of Director Fees May 31, 2011 Compensation Item Amount Board $ 36,000/28,800(1) Corporate Development, M & A Committee Chair Audit Committee Chair Compensation Committee Chair Executive Committee Chair Technology Committee Chair Phoenix Digital Solutions, LLC Management Committee Board Member 1. Mr. Johnson, Ms. Felcyn and Mr. Schrock receive the lesser amount in conjunction with their fee reductions implemented in May 2009. All retainers are paid in monthly installments. Other We reimburse all directors for travel and other necessary business expenses incurred in the performance of their services for us. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth, as of August 12, 2011, the stock ownership of each of our officers and directors, of all our officers and directors as a group, and of each person known to us to be a beneficial owner of 5% or more of our Common Stock. The number of shares of Common Stock outstanding as of August 12, 2011, was 406,972,710.Except as otherwise noted, each person listed below is the sole beneficial owner of the shares and has sole investment and voting power over such shares. Each individual’s address is 701 Palomar Airport Road, Suite 170, Carlsbad, California 92011-1045. Name Amount & Nature of Beneficial Ownership Percent of Class Gloria H. Felcyn, CPA * Carlton M. Johnson, Jr. * Clifford L. Flowers * All directors & officers as a group (3 persons) 0.77% *Less than 1% Includes 450,000 shares issuable upon the exercise of outstanding stock options exercisable within 60 days of August 12, 2011. Includes 450,000 shares issuable upon the exercise of outstanding stock options exercisable within 60 days of August 12, 2011. Represents shares issuable upon the exercise of outstanding stock options exercisable within 60 days of August 12, 2011. Includes 1,800,000 shares issuable upon the exercise of outstanding stock options exercisable within 60 days of August 12, 2011. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Transactions With Directors, Executive Officers and Principal Stockholders 32 There were no transactions, or series of transactions during the fiscal year ended May 31, 2011, nor are there any currently proposed transactions, or series of transactions, to which we are a party, in which the amount exceeds $120,000, and in which to our knowledge any director, executive officer, nominee, five percent or greater stockholder, or any member of the immediate family of any of the foregoing persons, has or will have any direct or indirect material interest other than as described below. Director Independence Our Board of Directors has determined that a majority of the members of, and nominees to, our Board of Directors qualify as “independent,” as defined by the listing standards of NASDAQ.Consistent with these considerations, after review of all relevant transactions and relationships between each director and nominee, or any of his or her family members, and us, our senior executive management and our independent auditors, the Board of Directors has determined further that all of our directors and nominees are independent under the listing standards of NASDAQ.In making this determination, the Board of Directors considered that there were no new transactions or relationships between its current independent directors and the Company, its senior management and its independent auditors since last making this determination.Each member of our Audit Committee, and each member of the Compensation Committee of our Board of Directors, is independent as defined by the listing standards of NASDAQ. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES Pursuant to the Policy on Engagement of Independent Auditor, the Audit Committee is directly responsible for the appointment, compensation and oversight of the independent auditor. The Audit Committee pre-approves all audit services and non-audit services to be provided by the independent auditor and has approved 100% of the audit, audit-related and tax fees listed below. The Audit Committee may delegate to one or more of its members the authority to grant the required approvals, provided that any exercise of such authority is presented at the next Audit Committee meeting for ratification. Each audit, non-audit and tax service that is approved by the Audit Committee will be reflected in a written engagement letter or writing specifying the services to be performed and the cost of such services, which will be signed by either a member of the Audit Committee or by one of our officers authorized by the Audit Committee to sign on our behalf. The Audit Committee will not approve any prohibited non-audit service or any non-audit service that individually or in the aggregate may impair, in the Audit Committee’s opinion, the independence of the independent auditor. In addition, since January 1, 2003, our independent auditor may not provide any services to our officers or Audit Committee members, including financial counseling or tax services. Audit Fees During the fiscal years ended May 31, 2011 and 2010, the aggregate fees billed by our principal accountants for professional services rendered for the audit of our annual financial statements, audits of effectiveness of internal controlover financial reporting for fiscal 2010 only, and reviews of quarterly financial statements included in our reports on Form 10-Q, and audit services provided in connection with other statutory or regulatory filings were $166,650 and $229,900, respectively. Audit-Related Fees None. Tax Fees During the fiscal years ended May 31, 2011 and 2010, the aggregate fees billed by our principal accountant for tax compliance, tax advice and tax planning rendered on our behalf were $13,708 and $18,934, respectively, which related to the preparation of federal and state income tax returns. All Other Fees Our principal accountant billed no other fees for the fiscal years ended May 31, 2011 and 2010, except as disclosed above. 33 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) The following documents are filed as a part of this report: 1. Financial Statements. The following consolidated financial statements and Report of Independent Registered Public Accounting Firm are included starting on page F-1 of this Report: Patriot Scientific Corporation Report of KMJ Corbin & Company LLP, Independent Registered Public Accounting Firm Consolidated Balance Sheets as of May 31, 2011 and 2010 Consolidated Statements of Operations for the Years Ended May 31, 2011 and 2010 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss for the Years Ended May 31, 2011 and 2010 Consolidated Statements of Cash Flows for the Years Ended May 31, 2011 and 2010 Notes to Consolidated Financial Statements Phoenix Digital Solutions, LLC Report of KMJ Corbin & Company LLP, Independent Registered Public Accounting Firm Balance Sheets as of May 31, 2011 and 2010 Statements of Income for the Years Ended May 31, 2011 and 2010 Statement of Members’ Equity for the Years Ended May 31, 2011 and 2010 Statements of Cash Flows for the Years Ended May 31, 2011 and 2010 Notes to Financial Statements 2. Financial Statement Schedules. All financial statement schedules have been omitted since the information is either not applicable or required or is included in the financial statements or notes thereof. 3. Exhibits. Those exhibits marked with a (*) refer to exhibits filed herewith. The other exhibits are incorporated herein by reference, as indicated in the following list. Those exhibits marked with a (†) refer to management contracts or compensatory plans or arrangements. 34 ExhibitNo. Document Agreement to Exchange Technology for Stock in the Company, incorporated by reference to Exhibit2.1 to Form 8-K dated August10, 1989 (Commission file No. 33-23143-FW) Amendment to Development Agreement dated April23, 1996 between the Company and Sierra Systems, incorporated by reference to Exhibit2.2.1 to Pre-Effective Amendment No.1 to Registration Statement on Form SB-2 filed April29, 1996 (Commission file No. 333-01765) Form of Exchange Offer dated December4, 1996 between the Company and certain shareholders of Metacomp, Inc., incorporated by reference to Exhibit2.3 to Form 8-K filed January9, 1997 (Commission file No. 000-22182) Letter of Transmittal to Accompany Shares of Common Stock of Metacomp, Inc. Tendered Pursuant to the Exchange Offer Dated December4, 1996, incorporated by reference to Exhibit2.4 to Form 8-K filed January9, 1997 (Commission file No. 000-22182) Agreement and Plan of Merger dated August 4, 2008, among the Company, PTSC Acquisition 1 Corp, Crossflo Systems, Inc. and the Crossflo principal officers, incorporated by reference to Exhibit 99.1 to Form 8-K filed August 11, 2008 (Commission file No. 000-22182) Original Articlesof incorporation of the Company’s predecessor, Patriot Financial Corporation, incorporated by reference to Exhibit3.1 to registration statement on Form S-18, (Commission file No. 33-23143-FW) Articlesof Amendment of Patriot Financial Corporation, as filed with the Colorado Secretary of State on July21, 1988, incorporated by reference to Exhibit3.2 to registration statement on Form S-18, (Commission file No.33-23143-FW) Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on March24, 1992, incorporated by reference to Exhibit3.3 to Form 8-K dated May12, 1992 (Commission file No. 33-23143-FW) Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on April18, 1995, incorporated by reference to Exhibit3.3.1 to Form10-KSB for the fiscal year ended May31, 1995 (Commission file No. 000-22182) Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on June24, 1997, incorporated by reference to Exhibit3.3.2 to Form10-KSB for the fiscal year ended May31, 1997, filed July18, 1997 (Commission file No. 000-22182) Certificate of Amendment to the Certificate of Incorporation of the Company, asfiled with the Delaware Secretary of State on April28, 2000, incorporated by reference to Exhibit3.3.3 to Registration Statement on Form S-3 filed May5, 2000 (Commission file No. 333-36418) Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on May6, 2002, incorporated by reference to Exhibit3.3.4 to Form 10-Q for the quarterly period ended February 28, 2009, filed April9, 2009 (Commission file No. 000-22182) Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on October16, 2003, incorporated by reference to Exhibit3.3.5 to Registration Statement on Form SB-2 filed May21, 2004 (Commission file No. 333-115752) Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on April 29, 2005, incorporated by reference to Exhibit3.3.6 to Form 10-Q for the quarterly period ended February 28, 2009, filed April9, 2009 (Commission file No. 000-22182) Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on November 14, 2005, incorporated by reference to Exhibit3.3.7 to Form 10-Q for the quarterly period ended February 28, 2009, filed April9, 2009 (Commission file No. 000-22182) 35 Certificate of Amendment to the Certificate of Incorporation of the Company, as filed with the Delaware Secretary of State on March18, 2009, incorporated by reference to Exhibit 3.3.8 to Form 10-K for the fiscal year ended May 31, 2009, filed August 14, 2009 (Commission file No. 000-22182) Articlesand Certificate of Merger of Patriot Financial Corporation into the Company dated May1, 1992, with Agreement and Plan of Merger attached thereto as ExhibitA, incorporated by reference to Exhibit3.4 to Form 8-K dated May12, 1992 (Commission file No. 33-23143-FW) Certificate of Merger issued by the Delaware Secretary of State on May8, 1992, incorporated by reference to Exhibit3.5 to Form 8-K dated May12, 1992 (Commission file No. 33-23143-FW) Certificate of Merger issued by the Colorado Secretary of State on May12, 1992, incorporated by reference to Exhibit3.6 to Form 8-K dated May12, 1992 (Commission file No. 33-23143-FW) Bylaws of the Company, incorporated by reference to Exhibit3.7 to Form 8-K dated May12, 1992 (Commission file No. 33-23143-FW) Specimen common stock certificate, incorporated by reference to Exhibit4.1 Form 8-K dated May12, 1992 (Commission file No. 33-23143-FW) 4.2† 2003 Stock Option Plan of the Company dated July2, 2003 incorporated by reference to Exhibit4.27 to Registration Statement on Form S-8 filed September4, 2003 (Commission file No. 333-108489) 4.3† 2006 Stock Option Plan of the Company as amended and restated, incorporated by reference to Appendix C to the Company Proxy Statement filed September 22, 2008 (Commission file No. 000-22182) Master Agreement, dated as of June7, 2005, by and among the Company, Technology Properties Limited Inc., a California corporation and Charles H. Moore, an individual, incorporated by reference to Exhibit10.40 to Form 8-K filed June15, 2005 (Commission file No. 000-22182) Commercialization Agreement dated as of June7, 2005 by and among the JV LLC, Technology Properties Limited Inc., a California corporation, and the Company, incorporated by reference to Exhibit10.41 to Form 8-K filed June15, 2005 (Commission file No. 000-22182) Limited Liability Company Operating Agreement of JV LLC, a Delaware limited liability company, dated as of June7, 2005, incorporated by reference to Exhibit10.42 to Form 8-K filed June15, 2005 (Commission file No. 000-22182) 10.4† Employment Agreement dated September 17, 2007 by and between the Company and Clifford L. Flowers, incorporated by reference to Exhibit 10.1 to Form 8-K filed September 19, 2007 (Commission file No. 000-22182) 10.5† Employment Agreement dated February 29, 2008 by and between the Company and Frederick C. Goerner, incorporated by reference to Exhibit 99.1 to Form 8-K filed May 20, 2008 (Commission file No. 000-22182) 10.6* Form of Indemnification Agreement by and between the Company and the Board of Directors Code of Ethics for Senior Financial Officers incorporated by reference to Exhibit14.1 to Form10-K for the fiscal year ended May31, 2003, filed August29, 2003 (Commission file No. 000-22182) 21* List of subsidiaries of the Company 23.1* Consent of Independent Registered Public Accounting Firm 36 31.1* Certification of Clifford L. Flowers, Interim CEO, pursuant to Rule 13a-15(e) or Rule 15d-15(e) 31.2* Certification of Clifford L. Flowers, CFO, pursuant to Rule 13a-15(e) or Rule 15d-15(e) 32.1* Certification of Clifford L. Flowers, Interim CEO and CFO, pursuant to 18 U.S.C. Section 1350 Form of Incentive Stock Option Agreement to the Company’s 2001 Stock Option Plan incorporated by reference to Exhibit99.6 to Registration Statement on Form S-8 filed March26, 2001 (Commission file No. 333-57602) Form of Non-Qualified Stock Option Agreement to the Company’s 2001 Stock Option Plan incorporated by reference to Exhibit99.7 to Registration Statement on FormS-8 filed March26, 2001 (Commission file No. 333-57602) Form of Incentive Stock Option Agreement to the Company’s 2003 Stock Option Plan incorporated by reference to Exhibit99.8 to Registration Statement on Form S-8 filed September4, 2003 (Commission file No. 333-108489) Form of Non-Qualified Stock Option Agreement to the Company’s 2003 Stock Option Plan incorporated by reference to Exhibit99.9 to Registration Statement on FormS-8 filed September4, 2003 (Commission file No. 333-108489) Form of Incentive Stock Option Agreement to the Company’s 2006 Stock Option Plan incorporated by reference to Exhibit 99.10 on Form 10-K for the fiscal year ended May 31, 2009, filed August 14, 2009 (Commission file No. 000-22182) Form of Non-Qualified Stock Option Agreement to the Company’s 2006 Stock Option Plan incorporated by reference to Exhibit 99.11 on Form 10-K for the fiscal year ended May 31, 2009, filed August 14, 2009 (Commission file No. 000-22182) 37 Patriot Scientific Corporation INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements: Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Patriot Scientific Corporation We have audited the accompanying consolidated balance sheets of Patriot Scientific Corporation and subsidiaries (the "Company") as of May 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensiveloss and cash flows for each of the two years in the period ended May 31, 2011. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit on its internal control over financial reporting for the year ended May 31, 2011. Our audit for the year ended May 31, 2011 included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion for the year ended May 31, 2011. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Patriot Scientific Corporation and subsidiaries as of May 31, 2011 and 2010, and the consolidated results of their operations and their cash flows for each of the two years in the period ended May 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ KMJ Corbin & Company LLP Costa Mesa, California August 29, 2011 F-2 Patriot Scientific Corporation Consolidated Balance Sheets May 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Current portion of marketable securities Accounts receivable Accounts receivable – affiliated company Notes receivable, net - Work-in-process Prepaid income taxes Current portion of deferred tax assets - Prepaid expenses and other current assets Total current assets Marketable securities, net of current portion - Property and equipment, net Goodwill - Other intangible assets, net - Deferred tax assets, net of current portion - Other assets Investment in affiliated company Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenue Total current liabilities Other non-current liabilities - Long term debt, including accrued interest - Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,167,618 shares issued and 407,526,799 shares outstanding at May 31, 2011 and 438,167,618 shares issued and 408,821,071 shares outstanding at May 31, 2010 Additional paid-in capital Accumulated deficit (51,077,059 ) (39,561,669 ) Common stock held in treasury, at cost – 30,640,819 shares at May 31, 2011 and29,346,547 shares at May 31, 2010 (14,223,037 ) (14,085,015 ) Accumulated other comprehensive loss - (246,994 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements F-3 Patriot Scientific Corporation Consolidated Statements of Operations Years Ended May 31, Revenues: License and service revenue $ $ Cost of sales: License and service revenue Amortization of purchased intangibles Impairment of purchased intangibles Total cost of sales Gross loss (1,329,786 ) (3,633,051 ) Operating expenses: Research and development Selling, general and administrative Impairment of goodwill Total operating expenses Operating loss (6,439,024 ) (12,764,015 ) Other income (expense): Interest and other income Interest expense (20,810 ) (80,567 ) Gain on sale of Verras Medical, Inc. assets - Gain on sale of Vigilys business line - Recovery of (reserve for) loan loss (1,013,151 ) Impairment of investment in affiliated companies - (1,548,807 ) Realized loss on sale of marketable securities (600,879 ) - Equity in earnings of affiliated companies, net Total other income, net Loss before income taxes (5,277,856 ) (10,608,178 ) Provision (benefit) for income taxes (3,928,357 ) Net loss $ ) $ ) Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted See accompanying notes to consolidated financial statements. F-4 Patriot Scientific Corporation Consolidated Statements of Stockholders’ Equity and Comprehensive Loss Common Stock Accumulated Shares Amounts Additional Paid-in Capital Accumulated Deficit Treasury Stock Other Comprehensive Loss Stockholders’ Equity Comprehensive Loss Balance, June 1, 2009 $ $ $ ) $ ) $ ) $ Exercise of options at $0.07 per share 1 Share-based compensation Tax effect of exercise of stock options Purchase of common stock for treasury (1,632,983 ) - - - (234,356 ) - (234,356 ) Net loss (6,679,821 ) (6,679,821 ) (6,679,821 ) Unrealized gain on investments, net of tax - Total comprehensive loss $ ) Balance, May 31, 2010 $ $ $ ) $ ) $ ) $ Share-based compensation - Tax effect of exercise of stock options - (3,805 ) - - - (3,805 ) Purchase of common stock for treasury (1,294,272 ) - - - (138,022 ) - (138,022 ) Net loss - - (11,515,390 ) - - (11,515,390 ) (11,515,390 ) Reversal of unrealized loss due to recognition in current fiscal year Total comprehensive loss $ ) Balance May 31, 2011 $ $ $ ) $ ) $
